ORDER

PER CURIAM.
Defendant Floyd Green appeals from his conviction of sexual misconduct in the first degree pursuant to Section 566.090 RSMo *700(1994). He was sentenced to one year suspended execution of sentence and a $1,000 fíne.
We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).